Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bekir Vural has filed a second notice of appeal from his criminal judgment entered in 1990. As our previous decision in No. 91-5630 affirmed the judgment, we dismiss the present appeal of that same judgment as duplicative. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.